Citation Nr: 0906993	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disorder.   

4.  Entitlement to service connection for shingles.

5.  Entitlement to service connection for residuals of a back 
injury.

6.  Entitlement to service connection for bilateral foot 
disorder claimed as athlete's foot.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

As recently certified by the National Archives and Records 
Administration, the Veteran had active service from January 
1943 to November 1945, and from November 1945 to February 
1947.  He was born in 1922.

This appeal to the Board of Veterans' Appeals (the Board) 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran initially asked, on his Substantive Appeal, a VA 
Form 9, for a personal hearing; in written documentation 
dated in June 2007, he indicated he no longer wanted such a 
hearing.

Please note this appeal should be addressed as having been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

From the outset, the Board is mindful that, in a case such as 
this, where service treatment or other records may no longer 
be available, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In that regard, the Board would like to note that the VARO 
has done a remarkably thorough job of endeavoring to obtain 
the Veteran's service treatment records and alternative 
records to include personnel files, all to no avail.  These 
attempts have been documented and the Veteran has been so 
apprised.  The Board agrees that, as the Veteran has 
articulated, since it was not his fault, he should not be 
unnecessarily penalized for the fact that service records are 
not available.  

The Veteran has submitted treatise and photo evidence with 
regard to the circumstances during which time he was exposed 
to loud aircraft and other noises during WWII while CONUS; 
these are of record, and his exposure to noise can be 
stipulated.  The issue to be resolved, however, is whether he 
has residuals of such exposure.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in- 
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  

And while the lack of service records might initially render 
it more cumbersome to reach a conclusion, this can be 
overcome by the documented presence of post-service symptoms, 
diagnosis and nexus, not to mention present disability.  It 
is with regard to those latter conditions for a grant of 
service connection that this current appeal is also 
particularly lacking.  From his repeated communications, it 
is unclear that the Veteran understands that this is the 
basis for the denial rather than the lack of service records 
alone.

On review of the aggregate record, the Veteran needs to 
understand that the evidence needs to confirm both chronicity 
since service and a present disability with a nexus between 
the two as identified by someone with skills to render such a 
judgment. 

Sometimes alternative sources may be able to provide helpful 
collateral data to support a claim.  For instance, the claims 
file shows that in the 1950's, certain problems arose from 
(non-medical) monetary benefits.  The Veteran was shown to 
have drawn a subsistence allowance from VA for the period 
from June 1947 through January 1950.  At that time, the 
Veteran was shown to be employed (as a civilian warehouseman) 
at Tinker Field Air Base, which may well have an employment 
physical or other clinical records relating to his now 
claimed disabilities.  

The only VA treatment record in the file is a summary Record 
of Hospitalization dated in 1962 when he was seen for acute 
bronchitis, probably viral; and mild benign prostatic 
hypertrophy.  It is not shown that any attempt has been made 
to identify and/or obtain any further VA records which may be 
available.  He has apparently not been examined by VA, and 
there are no nexus opinions of record with regard to any of 
the claimed disabilities.

Specifically, in this case, the Veteran has recently 
submitted some private treatment records starting in 1997.  
Of the recently submitted treatment records, only unilateral 
tinnitus is identified of the claimed disabilities, and in 
that there was no opinion as to etiology.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board finds that while it is unfortunate to have to delay 
the final adjudication of the case, an attempt to obtain 
additional evidence would be certainly beneficial to the 
Veteran and his case, and that he should be given the 
opportunity to provide any such evidence that he may have 
available for the claimed disabilities including prior to 
1997 if any.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be asked to 
identify any additional treatment or 
evaluations he may have had over the years 
at private, military and/or VA facilities 
for any of the claimed disabilities, and 
after appropriate release, those records 
should be obtained, and any negative 
search should be noted in the record and 
communicated to the Veteran; VA should 
assist as feasible.  All VA records should 
be obtained relating to all for any 
claimed benefits since service, including 
those relating to nonmedical areas.

2.  The Veteran should be informed as to 
how he may appoint a representative if he 
wishes.

3.  The Veteran should be afforded a VA 
audiologic examination to determine the nature 
and etiology of his claimed bilateral hearing 
loss and tinnitus.  If hearing loss and/or 
tinnitus are diagnosed upon examination, then 
the examiner should state whether it is at 
least as likely as not that such hearing loss 
and/or tinnitus are causally related to active 
service.  In making this determination, the 
Veteran's statements as to in-service noise 
exposure should be accepted as fact.  Moreover, 
the examiner should provide an opinion as to 
effects of any demonstrated hearing loss and 
tinnitus upon the Veteran's daily living as 
well as his ability to work.   All opinions 
should be accompanied by a clear rationale 
consistent with the evidence of record.  The 
claims file must be reviewed in conjunction 
with the examination.  

4.  If and only if additional evidence 
indicating current or past treatment for a 
psychiatric disorder, shingles, residuals of a 
back injury, or bilateral foot disorder are 
received, then afford an examination or 
examinations addressing the etiology of all 
such demonstrated disabilities.

    The examinations are to determine: 

    (a)  What are his current diagnoses and the 
nature of his disabilities as to each of the 
claimed disorders, based upon the previous 
medical records on file and the veteran's 
history before, during, and after his service?  

    (b)  When were the diagnosed disabilities 
first demonstrated, and by what evidence is 
that determinable?  

    (c)  Are any or all of such conditions 
causally or etiologically related to his 
military service?

    (d)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder is causally 
related to active service arose in or as a 
result of service.  

    (e)  The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    (f)  The examiner(s) should provide an 
opinion as to effects of his disabilities upon 
his daily living as well as his ability to 
work.  


5.  The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claims.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the Veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

5.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claims for service connection on all potential 
bases.  If the decision remains adverse, 
provide him [and his representative, if he 
obtains one] with an appropriate SSOC.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

